DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, 11, 28-29, 33-35, 46, 54, 56-58, 62, 65, and 74-78 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 35, 54, 58, 62, and 65 are amended.  Claims 2-10, 12-27, 30-32, 36-45, 47-53, 55, 59-61, 63-64, and 66-73 are cancelled.  Claims 11, 58, 62, and 65 are withdrawn.  Claims 74-79 are new.  Claims 75 and 78 are withdrawn for not reading on the elected species.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 Nov. 2022 has been considered by the examiner.

Response to Amendment
	The amendments filed on 4 Nov. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims under 35 USC 102(a)(2) as being anticipated by Crew et al. (WO 2018/102067 A2; provisional filed 1 Nov. 2016) is withdrawn.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 28-29, 33-35, 46, 54, and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crew et al. (WO 2018/102067 A2; provisional filed 1 Nov. 2016), in view of Szardenings et al. (US 2012/0302755 A1; published 29 Nov. 2012) and Bradner et al. (WO 2016/105518 A1; published 20 Jun. 2016) for the reasons cited in the Office action filed on 5 Aug. 2022.

Applicants Arguments
	Applicants assert that the Office has selected example 3 of Crew 1 as a lead compound.  The cited art may be fairly assessed as to whether it provides a rationale for modifying Crew I’s example 3 with a reasonable expectation that the modification would a more potent tau degrader.  Example 3 is one of the 5 compounds that displayed this level of activity.  A DC50 was determined for example 3.  Crew only tested example 4 in vivo.  The Office provides no explanation why a person skilled in the art would have selected example 3 as a lead compound for further development.  In order to arrive at the claimed compounds, a person of skill in the art would have had to modify Crew I’s example 3 by for example removing its hydroxypyridine, replacing it with the alkyl chain of Szardening’s imaging agent T805 but only after removing T805’s inherent F and replacing it either with an alkoxy methyl amide or an amine group.  The assertion that a person of ordinary skill would reasonably expect that swapping out the targeting ligand and then adding an amide from Bradner would result in a more potent Tau degrader is unsupported.  Szardenings and Bradner do not remedy the deficiency of Crew I with respect to targeting ligand.  The basis for the selection of the 3 compounds strongly suggests that persons skilled in the art believed that efficacy of degradation of a given degrader is directly proportional to binding affinity with the protein targeted for degradation.  Lai concludes that PROTAC technology involves more than just binding to the target.  Bondeson teaches that our group and others have shown that the design of PROTACs is much more nuanced, both in terms of linker geometry and substrate targeting ligand employed.  Li concludes that PROTAC technology is far from explored and well developed.  Applicants assert impermissible hindsight construction.   The results in Silva demonstrate that the inventive compounds degrade pathological forms of tau while having little effect on the levels of tau in non-mutant tau neurons.  Compound 2 and elected compound 3 demonstrate a dose dependent effect on the degradation of tau in a 6-week differentiated a152t neuron.  Elected compound was found to be capable of brain penetration when systemically administered to male CD-1 mice via intraperitoneal injection with no observed adverse effects.  The data show degradation of target both in vivo and in vivo.  The data demonstrate degradation of pathological forms of tau.  The claimed compound tested in male CD-1 mice crossed the BBB.  The cited teachings provide no rationale for attaching a radionuclide to Crew I’s compounds at least with a reasonable expectation that they would image or detect a neurological disorder in the CNS.  

Applicant’s arguments filed 4 Nov. 2022 have been fully considered but they are not persuasive. It should be noted that lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound.  If a person of ordinary skill in the art could synthesize such a compound and the structural and/or functional result could have been reasonably predicted, then a prima facie case of obviousness exists even without identifying a lead compound.  
Crew 1 teaches proteolysis targeting chimeric (protac) compounds which find utility as modulators of targeted ubiquitination and degradation of tau protein aggregates.   Crew 1 identifies example 3 
    PNG
    media_image1.png
    203
    708
    media_image1.png
    Greyscale
 as an exemplary protac of the disclosure falling into the best activity group, activity group a (≤50% tau protein after 72 h).  Consequently, Crew 1’s example 3 represents a suitable starting for the development of protacs capable of degrading tau protein.  Disclosed examples or preferred embodiments do not teach away from a broader disclosure.  Crew 1 alone teaches and makes obvious the substitution of the tau targeting moiety in example 3 with another tau targeting moiety based on the expectation of similar or predictable functionality and not improved potency.  At [1169]-[1171], Crew 1 teaches and makes obvious the substitution of the targeting moiety in example 3 with structurally different targeting moieties.  It cannot be asserted that the proposed modification of substituting one targeting moiety for another based on similar and/or predictable functionality is hindsight reconstruction when the cited prior art expressly teaches and makes obvious such a modification.
	Szardenings teaches t807 and t805 as compounds that bind to pathological tau protein.  T807 and T805 showed excellent brain uptake.  Autoradiography demonstrated labeling of NFTs in ad brain sections.  The targeting moiety in Crew 1’s example 3 is derivative of the Szardenings’ t807 where the F in Szardenings’ t807 was replaced a linking moiety -O-linker-.  The omission of an element is prima facie when function of the element is not desired.  In this case, the F on Szardenings’ t807 or t805 would not have been desired since the proposed modification involves for formation of a tau degrading protac which does not necessarily require PET imaging.   It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Crew 1’s example 3 by substituting the targeting moiety with Szardenings’ t805 where the F gets replaced by an amide linking moiety -C(O)NH-linker- as taught by Crew 1, Szardenings, and Bradner because it would have been expected to advantageously enable a tau degrading protac capable of degrading pathological tau associated with neurodegenerative disease.  The property of BBB passage would have been expected since Szardenings teaches that t805 showed excellent brain uptake.  The property of pathological tau degradation would have been expected since Szardenings’ t805 binds to pathological tau protein.  The closest prior art compound is Crew 1’s example 3 and neither the specification nor Silva contain a comparison with Crew 1’s example 3.  The tau protein binding moiety 
    PNG
    media_image2.png
    123
    200
    media_image2.png
    Greyscale
 now in claim 1 is mere derivative of targeting moiety in Crew 1’s example 3 where linking -O- was replaced by -NH- by conservative substitution.  Claim 1 encompasses potentially thousands of compounds.


Claim(s) 1, 28-29, 33-35, 46, 54, and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradner et al. (WO 2016/105518 A1; published 20 Jun. 2016), in view of Szardenings et al. (US 2012/0302755 A1; published 29 Nov. 2012) and Crew et al. (WO 2017/011590 A1; published 19 Jun. 2017) for the reasons cited in the Office action filed on 5 Aug. 2022.

Applicants Arguments
	Applicants assert that the collective teachings of Bradner, Szardenings, and Crew 2 are more remote than the teachings in the prior art rejection.  They provide no rationale for modifying Bradner’s dFKBP-36 to arrive at the presently claimed compounds with a reasonable expectation that the modification would result in a compound that degrades tau.  The rejection comes up short of providing any sustainable rationale as to why a person of ordinary skill in the art would have selected dFKBP-36 or even resort to Bradner in the first place to make the claimed compounds.  Szardenings is deficient for the same reasons as above.  Crew 2 discloses the same targeting ligand as Crew 1.  Applicants assert hindsight reconstruction.

Applicant’s arguments filed 4 Nov. 2022 have been fully considered but they are not persuasive. Bradner teaches protac compounds to induce targeted protein degradation.  The protacs in Bradner are linked to a cereblon moiety which is capable of binding to a ubiquitin ligase such that the protac places the target protein in proximity to the ubiquitin ligase to effect degradation of the target protein.  Bradner teaches dFKBP-36, dFKBP-35, and dFKBP-37 as suitable protac compounds.  Szardenings is not deficient for the reasons discussed above.  Brander teaches the substitution of the targeting moiety in dFKBP-36 with other targeting moieties to effect degradation of a targeted protein.  Like Bradner, Crew 2 teaches protac compounds which place a target protein in proximity to ubiquitin ligase to effect degradation of the target protein.  Crew 2 teaches and makes obvious tau protein as target protein for degradation by ubiquitin ligase.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Bradner (dFKBP-36) by substituting its targeting moiety with Szardenings’ t805 where the F gets replaced by an amide linking moiety -C(O)NH-linker- as taught by Bradner, Szardenings, and Crew 2 because it would have been expected to advantageously enable a tau degrading protac capable of degrading pathological tau associated with neurodegenerative disease.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.    The motivation to substitute the targeting moiety of dFKBP-36 with Szardenings’ t805 comes only from teachings of Bradner, Szardenings and Crew 2 and not from Applicants disclosure.


Claim(s) 1, 28-29, 33-35, 46, 54, and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 106543185 A – English translation), in view of Szardenings et al. (US 2012/0302755 A1; published 29 Nov. 2012) and Crew et al. (WO 2017/011590 A1; published 19 Jan. 2017) for the reasons cited in the Office action filed on 5 Aug. 2022.

Applicants Arguments
	The teachings of Lu, Szardenings, and Crew 2 provide no rationale for modifying Lu’s compound 8j to arrive at the compounds of the claimed invention with a reasonable expectation that the compounds would degrade tau.  Lu is silent with respect to targeting tau.  The proposed modification requires dismantling Lu’s 8j rendering it inoperable for its intended purpose.  Szardenings and Crew are deficient for same reasons as above.  Applicants assert impermissible hindsight reconstruction.

Applicant’s arguments filed 4 Nov. 2022 have been fully considered but they are not persuasive. Lu teaches compound 8j as a protac compound capable of bringing the target protein and intracellular e3 closer resulting in degradation of the target protein.  Lu’s 8j differs from the elected species only by targeting ligand substitution.  Szardenings is not deficient for the reasons discussed above.  Like Lu, Crew 2 teaches protac compounds which place a target protein in proximity to ubiquitin ligase to effect degradation of the target protein.  Crew 2 teaches and makes obvious tau protein as target protein for degradation by ubiquitin ligase.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lu’s 8j by substituting its targeting ligand with Szardenings’ t805 where the F gets replaced by an amide linking moiety -C(O)NH – as taught by Szardenings, and Crew 2 because it would have been expected to advantageously enable a tau degrading protac capable of degrading pathological tau associated with neurodegenerative disease.  

New Grounds of Rejection
Claim Rejections - 35 USC § 103
Claim(s) 74, 76, 77, and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crew et al. (WO 2018/102067 A2; provisional filed 1 Nov. 2016), in view of Szardenings et al. (US 2012/0302755 A1; published 29 Nov. 2012) and Bradner et al. (WO 2016/105518 A1; published 20 Jun. 2016).

Crew et al. teach as discussed above.  Crew et al. teach tau-protein targeting and associated methods of use (see title).  Crew et al. teach bifunctional compounds, which contain one end VHL or cereblon ligand which binds to the E3 ubiquitin ligase and on the other end a moiety which binds tau protein, such that the tau protein is placed in proximity to the ubiquitin ligase to effect degradation of the tau (see abstract).  Crew et al. teach methods of using an effective amount of the compounds for the treatment or amelioration of disease conditions due to accumulation or aggregation of Tau proteins such as tauopathies (see [0013]).  Crew et al. teach that PTM are molecules that bind to tau protein (TBM) and ULM are molecules that bind to VHL E3 ubiquitin ligase and/or to CLM E3 ubiquitin ligase (see [0020]-[0021]).  Crew et al. disclose that example 3 
    PNG
    media_image3.png
    120
    394
    media_image3.png
    Greyscale
 has activity A (see [1158], table 1, ≤50% tau protein after 72 h).  Crew et al. teach a wide range of PTM groups (see [1171]).  Crew et al. teach a wide range of linking moieties ([1182]-[1184]).
	Crew et al. do not disclose the compound 
    PNG
    media_image4.png
    154
    408
    media_image4.png
    Greyscale
.
	Szardenings et al. teach imaging agents for detecting neurological dysfunction (see title).  Szardenings et al. disclose T807 
    PNG
    media_image5.png
    117
    193
    media_image5.png
    Greyscale
, T805 
    PNG
    media_image6.png
    104
    167
    media_image6.png
    Greyscale
, and T794 
    PNG
    media_image7.png
    97
    179
    media_image7.png
    Greyscale
 (see [0156]).  In particular, T807, T805, and T794 have shown excellent brain uptake.  These compounds also display high binding affinity to tau fibrils.  Autoradiography demonstrated labeling of NFTs in AD brain sections (see [0163]).  Szardenings et al. teach that tracers or probes can be radiolabeled with a radionuclide useful for PET imaging such as 11C and 18F (see [0005]).
	Bradner et al. teach methods to induce targeted protein degradation through bifunctional molecules (see title).  Bradner et al. teach bifunctional compounds which find utility as modulators of ubiquitination and proteosomal degradation of targeted proteins, especially compounds comprising an inhibitor of a polypeptide or protein that is degraded and/or otherwise inhibited by the bifunctional compounds of the application.  The present application provides compounds having the general structure dregon-linker-targeting ligand (see pg. 15).  Bradner et al. teach dBET24 
    PNG
    media_image8.png
    268
    585
    media_image8.png
    Greyscale
 (see pg. 96) and dBET64 
    PNG
    media_image9.png
    284
    652
    media_image9.png
    Greyscale
 (see pg. 100).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Crew et al. by substituting the targeting ligand 
    PNG
    media_image10.png
    140
    200
    media_image10.png
    Greyscale
 with 
    PNG
    media_image11.png
    109
    210
    media_image11.png
    Greyscale
 as taught by Szardenings et al. and Bradner et al. because it would have been expected to advantageously enable a bifunctional compound able to effect degradation of tau using a targeting ligand that advantageously displays high binding affinity to tau fibrils wherein the amide on the targeting ligand advantageously enables conjugation to the linking amino group.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Szardenings et al. by further enriching the compound with a radionuclide such as carbon-11 because it would have been expected to advantageously enable in vivo imaging the compound by PET. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618